Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Because of the Applicant’s amendment, the original rejection under §112(b) to Claims 1-10, in the Office action filed September 8, 2021, is hereby withdrawn.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on February 24, 2022 was filed after the mailing date of the Notice of Allowance on December 24, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-13 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claim 1 and Claim 11, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose an outer shell comprising a carbon fiber reinforced composite, the outer shell covering the interlayer, except for an interlayer end that is in contact with the boss, so that the interlayer end of the interlayer defines an interlayer ring that is exposed to an external environment, wherein the storage tank is configured so that when gas diffuses through the liner to the interlayer, the interlayer channels the gas out of the exposed interlayer ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments, see Remarks Examiner Interview Summary and Rejections under 35 USC 102, filed December 3, 2021, with respect to the §102(a)(2) rejection to Claim 1 anticipating Beckner (2021/0010640)  have been fully considered and are persuasive.  The §102(a)(2) rejection to Claim 1 has been withdrawn. 
Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on June 3, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention II is withdrawn.  Claims 14-20, directed to a method of manufacturing a tank, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
Re Amended Claim 14, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose an outer shell comprising a carbon fiber reinforced composite, the outer shell covering the interlayer, except for an interlayer end that is in contact with the boss, so that the interlayer end of the interlayer defines an interlayer ring that is exposed to an external environment, wherein the storage tank is configured so that when gas diffuses through the liner to the interlayer, the interlayer channels the gas out of the exposed interlayer ring.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736